Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 01/05/2021.  This action is made non-final.
Claims 1-9 are pending in the case.  Claims 1, 2 and 7 are independent claims.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "detecting, by the client, a submit element in a user interface”.   There is insufficient antecedent basis for this limitation in the claim, because “a client” is absent before the recitation of “the client” in the claim.  Likewise, claim 1 recites “modifying, by the client device” without reciting “a client device” first.  It is not clear to the examiner the scope of the claim limitations. Thus, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	For the purpose of prosecution, "detecting, by the client, a submit element in a user interface” is interpreted as "detecting, by a client device, a submit element in a user interface”. 
	Regarding claim 2, claim 2 recites “receiving, by a client device, a user interface software script for rendering a user interface; identifying, by the client device, a client-to-server action interface element software script in a user interface software script to incorporate a timer to allow a pending client-to-server interaction to be in two distinct states”.  It is not clear to the examiner if “a user interface software script” in the “receiving” step is the same as “a user interface software script” in the “identifying” step. Thus, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Regarding claim 7, claim 7 recites “wherein the user interface comprises a modification comprising a client-to-server action interface element that replaces a submit element of the user interface detection of the submit element”.  It is unclear to the examiner who or what “replaces a submit element of the user interface detection of the submit element”. In general, when one recites “replace …”,  it is in the form of “replace … with…” or “replace … by …”.  “A client-to-server action interface element is unable to replace a submit element of the user interface detection of the submit element”. “A processor” or “a person” can replace a submit element of the user interface with a client-to-server action interface element.  Thus, claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



20.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler et al. (US 2008/0109732; hereinafter Rummler), and further in view of Chen et al. (US 2007/0180028; hereinafter Chen) and Weller (US 7, 107,526).
Regarding claim 1, Rummler teaches A method, comprising: 
detecting, by a software architect ([0017], a software architect who designs different web page embodiments using sample script structure shown in Fig. 4, e.g., the first embodiment disclosed in [0015] and the second embodiment disclosed in [0016]; [0001], HTML script pages), a submit element in a user interface (Fig. 2, the submit element in the user interface of screen Fig. 2 includes script for submit button 248 in the bottom half content pane 2 in Fig. 2 with a link to non-interactive content 310 in the first embodiment disclosed in [0015]. Note: the user interface is the displayed portion of a page which is either Fig. 2 or Fig. 3 but not both at the same time, the user interface shown in Fig. 2 or Fig. 3 includes navigation pane, content pane 1 and pane2  based on script in Fig. 4 & [0017]); 
wherein the submit element is configured to allow a pending client-to-server interaction to be submitted ([0015] & Fig. 2, transaction can be submitted to the server via submit button 248 of the submit control pane 432 of Fig. 4 that is shown in Fig. 2; [0001], client & server interaction); 
modifying, by the software architect ([0017], software architect who designs different web page embodiments), the user interface to replace the submit element with a client-to-service action interface element ([0016], replace the submit element in the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] to include a cancel button 320 shown in Fig. 3 along with the submit button in Fig. 2 by adjusting the page script shown in Fig. 4 & [0017], i.e., “a client-to-service action interface element” includes submit button 248 which has a link to the display of “processing, please wait” timer and cancel button 320 upon activation); 
wherein the client-to-server action interface element is configured to allow the pending client-to-server interaction (Fig. 2 & [0016], a client-to-server interaction triggered by a transaction submission operation; Figs. 2-3, the same lower right screen corner with two buttons, i.e., the submit button 248 of Fig. 2 & cancel button 320 of Fig. 3; Fig. 3, the client-to-server action interface element sub-pane 434 of Fig. 4 that is shown in Fig. 3 can allow the transaction submitted in Fig. 2 to be obtained by the server if Cancel button 320 is not activated before time-out or to be repudiated by the client if Cancel button 320 is activated) to be in two distinct states: 
a submittable state ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 in [0001]; Fig. 3,  if Cancel button 320 is not activated before time-out, the client-to-server interaction is in a submittable state) and 
a cancellable state ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the interaction is in a cancellable state; [0021], time-out); 
wherein the client-to-server action interface element switches between the submittable state and the cancellable state during the pending client-to-server interaction ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period. Once Cancel button 320 is activated, the client-to-server action interface element switches from the submittable state to the cancellable state in Fig. 3 during the pending client-to-server interaction triggered by activating the submit button 248 in Fig. 2); 
receiving, by the client device (Fig. 5, client), a client-to-server interaction submitting event when the user activates the client-to-server action interface element that is configured so that the … client-to-server interaction is in the submittable state (Fig. 2 & [0015], user at the client device clicks submit button 248 in Fig. 2; [0014], submit; [0021] & Fig. 3, client-to-server interaction is in the submittable state, waiting for the time-out to commit the submission; Fig. 1 & Fig. 5, client & server interaction); 
wherein the client-to-server interaction submitting event represents that the user desires an activity that is executable by a server (Fig. 2 & [0015] & [0001], clicking submit button 248 represents user’s desire for the server to do a transaction which is an activity); 
activating, by the client device, upon the receiving of the client-to-server interaction submitting event, a timer (Fig. 4 & [0017], it is the browser on the client side activated pane 434 in Fig 4, in response to the submit event in Fig. 2 & [0015],which renders the display of ‘Processing, please wait” timer 310 in Fig. 3); 
configuring, by the client device, during an unexpired interval of the timer, the client-to-server action interface element so that the … client-to-server interaction is in the cancellable state (Fig. 2 to Fig. 3 & [0015]-[0016], click the cancel button repudiates the submitted transaction from the client to the server during the “Processing, Please Wait” period before time-out in [0021]); 
determining, by the client device, during the unexpired interval of the timer, a lack of a client-to-server interaction cancelling event ([0016] & Fig. 3, the Cancel button is not activated during the predetermined period of “Processing, Please Wait” before time-out in [0021]); 
wherein the client-to-server interaction cancelling event represents that the user desires to cancel the activity that is executable by the server (Fig. 3 & [0016], user interacts with the cancel button indicates the user desires to cancel the activity that is executable by the server) and 
Rummler at least suggests interacting, by the client device, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 3, “processing, please wait” after submission; [0016], the cancel button can repudiate the transaction that the submit button attempted to implement).
Although Rummler teaches a client-to-server interaction in a submittable state triggered by a submitting operation can be switched to a cancellable state(Figs. 2-3, submit 248 and cancel 320 at the same interface region which suggests the buttons are two forms of the same user interface element) and at least suggests the submitting operation of a transaction is likely a pending client-to-server interaction ([0016], the cancel button can repudiate the transaction that the submit button attempted to implement which at least suggests the submitting pending client-to-server interaction),  Rummler does not seem to expressly stated that server executes the activity after the timer has expired which is recited in the limitation “interacting, by the client device, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity”.
However, Chen teaches the limitation wherein the client-to-server action interface panel (Fig. 2, interface panel 208) is configured to allow a pending client-to-server interaction to be in two distinct states: a submittable state and a cancellable state (Fig. 4 & [0008] & [0010], a message transmitting operation is a pending/delayed client-to-server interaction: when countdown has expired, the transmitting operation transmits the message to a specified receiver; the transmitting operation can be cancelled or terminated before the countdown expiration; Fig. 1 & [0021]-[0022], Instant messaging client and server communication);  interacting, by the client, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 4 & [0042]-[0047], when countdown timer reaches the time limit, the client device in Fig. 1 transmit user input in message buffer to the server in Fig. 1 & [0019] & [0054] before reaching to the discussion party; [0008], delayed content transmission to the server with timer 218 in Fig. 2 when Edit button behaves like a cancel button).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction submission user interface of Rummler to include the delayed or pending content transmission to the server feature of Chen to achieve the claim limitation. One would be motivated to make such a combination to help 

		Rummler/Chen does not seem to expressly teach the detection and replacement of the submit element are performed by the client device.
		However, Weller teaches detecting, by the client device([col 13, line 10-12], client), a GUI element in a user interface (Fig. 3, TAG found; [col 8, line 33-61], step 215 and 235, search for any tags to receive customizable injected content; Fig. 5, customized content); modifying, by the client device, the user interface to replace the identified GUI element with an enriched form of the GUI element by inserting additional function or content in the GUI element (Fig. 3 & [col 8, line 62-63], modified web page to client device; Fig. 4 & [col 9, line 42-47], selectable function; [col 7, line 33-47], to perform the selected action).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Chen to include the code injection features into a to-be rendered webpage by a client device in Weller (Fig. 3) to achieve the claim limitation, since Rummler teaches webpage tags like “submit” button should include a timer similar to the example shown in Figs. 2-3 having the webpage code structure like Fig. 4 ([0001], HTML web pages; [0020] & Fig. 4, sub-panes 432 & 434), by replacing the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] with additional controls as appropriate. One would be motivated to make such a combination to safeguard against data errors by injecting additional functions into any suitable GUI element (Rummler: [0016], include new controls in the second content pane 242b as may be appropriate; [0001]-[0003], [abstract] & [0009], controls in a page; Weller: Fig. 3 & [col 1, line 58-67] to [col 2, line 1-8]).

	Regarding claim 2, Rummler teaches A method, comprising: 
Receiving, by a software architect, a user interface software script for rendering a user interface ([0016], the first embodiment software script in [0015] is received by the software architect before including additional new controls in the second content pane 242b as may be appropriate in [0016]; Fig. 4 & [0017] & [0001], shows sample script/HTML page structure);
identifying, by the software architect, a client-to-server action interface element software script in a user interface software script (Fig. 2 & [0015], the client-to-server action interface element in the user interface of screen Fig. 2 includes script for submit button 248 in the bottom half content pane 2 in Fig. 2 with a link to non-interactive content 310 in the first embodiment disclosed in [0015]); 
modifying, by the software architect ([0017], software architect who designs different web page embodiments), the client-to-server action interface element software script to incorporate a timer ([0016], replace the client-to-server action interface element software script in the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] by including timer and a cancel button 320 shown in Fig. 3 along with the submit button in Fig. 2 in the page script shown in Fig. 4 & [0017], i.e., “a client-to-service action interface element” includes submit button 248 that has a link to “processing, please wait” timer and cancel button 320 in the second embodiment) to allow a pending client-to-server interaction (Fig. 2 & [0016], a client-to-server interaction triggered by a transaction submission operation) to be in two distinct states: 
a submittable state ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via Submit button 248 in [0001]; Fig. 3,  if Cancel button 310 is not activated at time-out point, the client-to-server interaction is in a submittable state) and 
 a cancellable state ([0015]-[0017] & Fig. 3, transaction can be Cancelled during the “Processing, please wait” period via Cancel button 320; [0021], time-out); 
wherein the client-to-server action interface element software script switches the client-to-server action interface element between the submittable state and the cancellable state during the pending client-to-server interaction (From Fig. 2 to Fig. 3; Fig. 2 & [0015], user at the client device clicks Submit button 248, the submittable state interface element 248 associated with submittable state in Fig. 2; [0014], submit; Fig. 3 & [0016], Cancel button 320, the cancellable state interface element is associated with cacellable state).
receiving, by the client device, a client-to-server interaction submitting event when the user activates the client-to-server action interface element that is configured so that the … client-to-server interaction is in the submittable state (Fig. 2 & [0015], user at the client device clicks submit button 248 in Fig. 2; [0014], submit; [0021] & Fig. 3, client-to-server interaction is in the submittable state, waiting for the time-out to commit the submission; Fig. 1 & Fig. 5, client & server interaction);
 	wherein the client-to-server interaction submitting event represents that the user desires an activity that is executable by a server (Fig. 2 & [0015] & [0001], clicking submit button 248 represents user’s desire for the server to do a transaction which is an activity); 
activating, by the client device, upon the receiving of the client-to-server interaction submitting event, a timer (Fig. 4 & [0017], it is the browser on the client side activated pane 434 in Fig 4, in response to the submit event in Fig. 2 & [0015],which renders the display of ‘Processing, please wait” timer 310 in Fig. 3); 
configuring, by the client device, during an unexpired interval of the timer, the client-to-server action interface element so that the … client-to-server interaction is in the cancellable state (Fig. 2 to Fig. 3 & [0015]-[0016], click the cancel button repudiates the submitted transaction from the client to the server during the “Processing, Please Wait” period before time-out in [0021]); 
determining, by the client device, during the unexpired interval of the timer, a lack of a client-to-server interaction cancelling event ([0016] & Fig. 3, the Cancel button is not activated during the predetermined period of “Processing, Please Wait” before time-out in [0021]); 
wherein the client-to-server interaction cancelling event represents that the user desires to cancel the activity that is executable by the server (Fig. 3 & [0016], user interacts with the cancel button indicates the user desires to cancel the activity that is executable by the server).
Rummler at least suggests interacting, by the client device, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 3, “processing, please wait” after submission; [0016], the cancel button can repudiate the transaction that the submit button attempted to implement).
Although Rummler teaches a client-to-server interaction in a submittable state triggered by a submitting operation can be switched to a cancellable state(Figs. 2-3, submit 248 and cancel 320 at the same interface region which suggests the buttons are two forms of the same user interface element) and at least suggests the submitting operation of a transaction is likely a pending client-to-server interaction ([0016], the cancel button can repudiate the transaction that the submit button attempted to implement which at least suggests the submitting operation of a transaction is likely a pending client-to-server interaction),  Rummler does not seem to expressly stated that server executes the activity after the timer has expired which is recited in the limitation “interacting, by the client device, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity”.
However, Chen teaches modifying, by the client, the client-to-server action interface panel (Fig. 2, interface panel 208) software script to incorporate a timer (Fig. 2 & [0031], interface panel 208 script is modified and updated at the client terminal in Fig. 1 to reflect the changing time indicia 218 value with the countdown in [0008]. Note: the claim has not specified how the script is modified) to allow a pending client-to-server interaction to be in two distinct states: a submittable state and a cancellable state (Fig. 4 & [0008] & [0010], a message transmitting operation is a pending/delayed client-to-server interaction: when countdown has expired, the transmitting operation transmits the message to a specified receiver; the transmitting operation can be cancelled or terminated before the countdown expiration; Fig. 1 & [0021]-[0022], Instant messaging client and server communication); interacting, by the client, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 4 & [0042]-[0047], when countdown timer reaches the time limit, the client device in Fig. 1 transmit user input in message buffer to the server in Fig. 1 & [0019] & [0054] 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction submission user interface of Rummler to include the pending/delayed content transmission to the server feature of Chen to achieve the claim limitation. One would be motivated to make such a combination to help user avoid hasty and unintended content submission error to the server  (Chen: [0006]-[0007], mistake; [0018], the invention can be applied to other forms of the electronic communication, such as SMS and business transaction applications discussed in Rummler [0001]).
		Rummler/Chen does not seem to expressly teach identify and modifying the software script by the client device.
		However, Weller teaches receiving, by a client device ([col 13, line 10-12], client), a user interface software script for rendering a user interface (Fig. 3 & [col 8, line 33-43], receive script content in step $205); identifying, by the client device, a GUI element in a user interface (Fig. 3, TAG found; [col 8, line 33-61], step 215 and 235, search for any tags to receive customizable injected content; Fig. 5, customized content); modifying, by the client device, the user interface to replace the identified GUI element with an enriched form of the GUI element by insertion of additional function or content in the GUI element (Fig. 3 & [col 8, line 62-63], modified web page to client device; Fig. 4 & [col 9, line 42-47], selectable function; [col 7, line 33-47], to perform the selected action).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Chen to include the code injection features into a to-be rendered webpage by a client device in Weller (Fig. 3) to achieve the claim limitation, since Rummler teaches webpage tags like “submit” button should include a timer similar to the example shown in Figs. 2-3 having the webpage code structure like Fig. 4 ([0001], HTML web pages; [0020] & Fig. 4, sub-panes 432 & 434), by replacing the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] with additional controls as appropriate. One would be motivated to make such a combination to safeguard against data errors by injecting additional functions into any suitable 


	Regarding claim 3, Rummler/Chen/Weller teaches the method of claim 1. For reasons and motivations discussed in claim 1, Rummler, in view of delayed and cancellable content transmission to the server of Chen (Fig. 4 & Fig. 2 & [0008]; Fig. 1 & [0019], IM server), teaches the limitation wherein the activity is a transaction (Rummler: [0001], e.g., recording business transaction is the activity to be executed by the server); wherein the client-to-server interaction submitting event is a transaction submitting event that represents that the user desires the transaction to be executed (Rummler: Fig. 2 & [0015], user desires the transaction to be executed by the server when the user clicks the Submit button); and wherein the client-to-server interaction cancelling event is a transaction cancelling event that represents that the user desires to cancel the execution of the transaction (Rummler: [0016], cancel the transaction execution when the user desires to do so by activating the Cancel button, especially, in view of delayed and cancellable content transmission to the server in Fig. 4 of Chen).
	Regarding claim 4, Rummler/Chen/Weller teaches The method of claim 1.  Rummler also teaches the limitation wherein the user interface is a web page or an application window (Figs. 2-4 & [0001], HTML web page).

Regarding claim 5, Rummler/Chen/Weller teaches The method of claim 2. For reasons and motivations discussed in claim 2, Rummler, in view of delayed and cancellable content transmission to the server of Chen (Fig. 4 & Fig. 2 & [0008]; Fig. 1 & [0019], IM server), teaches the limitation wherein the activity is a transaction (Rummler: [0001], e.g., recording business transaction is the activity to be executed by the server); wherein the client-to-server interaction submitting event is a transaction submitting event that represents that the user desires the transaction to be executed (Rummler: Fig. 2 & [0015], user desires the transaction to be executed by the server when the user clicks the Submit button); and wherein the client-to-server interaction cancelling event is a transaction cancelling event that represents that the user desires to cancel the execution of the transaction (Rummler: [0016], cancel the transaction execution when the user desires to do so by activating the Cancel button, especially, in view of delayed and cancellable content transmission to the server in Fig. 4 of Chen).

	Regarding claim 6, Rummler/Chen/Weller teaches The method of claim 2.  Rummler also teaches the limitation wherein the user interface is a web page or an application window (Figs. 2-4 & [0001], HTML web page).

30.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler et al. (US 2008/0109732; hereinafter Rummler), and further in view of Chen et al. (US 2007/0180028; hereinafter Chen).
		Regarding claim 7, Rummler teaches  A client device (Fig. 1 & Fig. 5, client), comprising: 
a user interface that is provided (Fig. 2 & [0005], user interface is the displayed screen in Fig. 2); 
		wherein the user interface comprises a modification comprising a client-to-server action interface element that replaces a submit element of the user interface detection of the submit element(Fig. 2, the submit element in the user interface of screen Fig. 2 includes script for submit button 248 in the bottom half content pane 2 in Fig. 2 that has a link to non-interactive content 310 in the first embodiment disclosed in [0015]; [0016], replace the submit element in the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] to include a cancel button 320 shown in Fig. 3 along with the submit button in Fig. 2 by adjusting the page script shown in Fig. 4 & [0017], i.e., “a client-to-service action interface element” includes submit button 248 with a link to the display of “processing, please wait” timer and cancel button 320); 
		wherein the client-to-server action interface element is configured to allow a pending client-to-server interaction to be in two distinct states (Fig. 2 & [0016], a client-to-server interaction triggered by a transaction submission operation; Figs. 2-3, the same lower right screen corner with two buttons, i.e., the submit button 248 of Fig. 2 & cancel button 320 of Fig. 3; Fig. 3, the client-to-server action interface element sub-pane 434 of Fig. 4 that is shown in Fig. 3 can allow the transaction submitted in Fig. 2 to be obtained by the server if Cancel button 320 is not activated before time-out or to be repudiated by the client if Cancel button 320 is activated): 
			a submittable state ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 in [0001]; Fig. 3,  if Cancel button 320 is not activated before time-out, the client-to-server interaction is in a submittable state) and 
			a cancellable state ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the interaction is in a cancellable state; [0021], time-out); 
		wherein the client-to-server action interface element switches between the submittable state and the cancellable state during the pending client-to-server interaction ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period. Once Cancel button 320 is activated, the client-to-server ; 
wherein the client is configured to at least: 
		receive a client-to-server interaction submitting event when the user activates the client-to-server action interface element that is configured so that the … client-to-server interaction is in the submittable state (Fig. 2 & [0015], user at the client device clicks submit button 248 in Fig. 2; [0014], submit; [0021] & Fig. 3, client-to-server interaction is in the submittable state, waiting for the time-out to commit the submission; Fig. 1 & Fig. 5, client & server interaction); 
		wherein the client-to-server interaction submitting event represents that the user desires an activity that is executable by a server (Fig. 2 & [0015] & [0001], clicking submit button 248 represents user’s desire for the server to do a transaction which is an activity); 
		activate, upon the receiving of the client-to-server interaction submitting event, a timer(Fig. 4 & [0017], it is the browser on the client side activated pane 434 in Fig 4, in response to the submit event in Fig. 2 & [0015],which renders the display of ‘Processing, please wait” timer 310 in Fig. 3); 
		configure, during an unexpired interval of the timer, the client-to-server action interface element so that the … client-to-server interaction is in the cancellable state (Fig. 2 to Fig. 3 & [0015]-[0016], click the cancel button repudiates the submitted transaction from the client to the server during the “Processing, Please Wait” period before time-out in [0021]); 
		determine, during the unexpired interval of the timer, a lack of a client-to- server interaction cancelling event([0016] & Fig. 3, the Cancel button is not activated during the predetermined period of “Processing, Please Wait” before time-out in [0021]); 
		wherein the client-to-server interaction cancelling event represents that the user desires to cancel the activity that is executable by the server(Fig. 3 & [0016], user interacts with the cancel button indicates the user desires to cancel the activity that is executable by the server); and 
		Rummler at least suggests the client to interact, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 3, “processing, please wait” after submission; [0016], the cancel button can repudiate the transaction that the submit button attempted to implement).
Although Rummler teaches a client-to-server interaction in a submittable state triggered by a submitting operation can be switched to a cancellable state(Figs. 2-3, submit 248 and cancel 320 at the same interface region which suggests the buttons are two forms of the same user interface element) and at least suggests the submitting operation of a transaction is likely a pending client-to-server interaction ([0016], the cancel button can repudiate the transaction that the submit button attempted to implement which at least suggests the submitting operation of a transaction is likely a pending client-to-server interaction),  Rummler does not seem to expressly stated that server executes the activity after the timer has expired which is recited in the limitation to “interact, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity”.
However, Chen teaches the limitation wherein the client-to-server action interface panel (Fig. 2, interface panel 208) is configured to allow a pending client-to-server interaction to be in two distinct states: a submittable state and a cancellable state (Fig. 4 & [0008] & [0010], a message transmitting operation is a pending/delayed client-to-server interaction: when countdown has expired, the transmitting operation transmits the message to a specified receiver; the transmitting operation can be cancelled or terminated before the countdown expiration; Fig. 1 & [0021]-[0022], Instant messaging client and server communication);  the interact, upon the lack of the client-to-server interaction cancelling event during the unexpired interval of the timer, with the server after the timer has expired so that the server executes the activity (Fig. 4 & [0042]-[0047], when countdown timer reaches the time limit, the client device in Fig. 1 transmit user input in message buffer to the server in Fig. 1 & [0019] & [0054] before reaching to the discussion party; [0008], delayed content transmission to the server with timer 218 in Fig. 2 when Edit button behaves like a cancel button).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction submission user interface of Rummler to include the delayed or pending content transmission to the server feature of Chen to achieve the claim limitation. One would be motivated to make such a combination to help user avoid hasty and unintended content submission error to the server  (Chen: [0006]-[0007], mistake; [0018], the invention can be applied to other forms of the electronic communication, such as SMS and business transaction applications discussed in Rummler [0001]).

		Regarding claim 8, Rummler/Chen teaches The client device of claim 7.  For reasons and motivations discussed in claim 7, Rummler, in view of delayed and cancellable content transmission to the server of Chen (Fig. 4 & Fig. 2 & [0008]; Fig. 1 & [0019], IM server), teaches the limitation wherein the activity is a transaction (Rummler: [0001], e.g., recording business transaction is the activity to be executed by the server); wherein the client-to-server interaction submitting event is a transaction submitting event that represents that the user desires the transaction to be executed (Rummler: Fig. 2 & [0015], user desires the transaction to be executed by the server when the user clicks the Submit button); and wherein the client-to-server interaction cancelling event is a transaction cancelling event that represents that the user desires to cancel the execution of the transaction(Rummler: [0016], cancel the transaction execution when the user desires to do so by activating the Cancel button, especially, in view of delayed and cancellable content transmission to the server in Fig. 4 of Chen).

		Regarding claim 9, Rummler/Chen teaches The client device of claim 7. Rummler also teaches the limitation wherein the user interface is a web page or an application window(Figs. 2-4 & [0001], HTML web page).

Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 01/05/2021 have been fully considered but they are not persuasive. 
	Regarding the substance of the examiner’s obviousness rejection as argued on page 7-10 of the remarks, the examiner follows claim interpretation guideline discussed in MPEP §2111,  the requirements for obviousness rejections discussed in MPEP  §2143, §2141 and consideration of applicant’s arguments discussed in §MPEP 2145.

51.	Applicant argues that claim 1 recites “detecting, by the client, a submit element in a user interface; wherein the submit element is configured to allow a pending client-to-server interaction to be submitted; modifying, by the client device, the user interface to replace the submit element with a client-to-service action interface element; wherein the client-to-server action interface element is configured to allow [[a]] the pending client-to-server interaction to be in two distinct states: a submittable state and a cancellable state; wherein the client-to-server action interface element switches between the submittable state and the cancellable state during the pending client-to-server interaction”. The combination of Rummler, Chen and Koum fails to teach the recited limitation because Rummler does not teach a modification to replace the submit element with a client-to-service action interface element.
52.	The examiner respectfully disagrees. First, Applicant’s argument on the combination of Rummler/Chen/Koum for the recited claim 1 portion is moot since claim new controls” such as the “Processing, Please Wait” timer and the cancel button 320 into the first version/embodiment to form the second version or embodiment as shown in Fig. 4 & [0017], to provide submission with timed cancellation functions shown in Figs. 2-3. The advantage of the second embodiment is obvious for users to repudiate the transaction that the submit control 248 attempted to implement (Rummler: [0016]).    Although Rummler teaches script modification by the developer or software architect, the examiner acknowledges that Rummler does not seem to expressly teach that such user interface element or script modification is done by the client device, upon receiving the original script.  However, Weller teaches user interface element or script modification done by the client device upon receiving the original script (Fig. 3).  Please see more citations and discussions in the rejection above.
53.	Applicant argues that claim 2 is similar to claim 1 in that the combination of Rummler, Chen and Koum fails to teach the recited limitation because Rummler does not teach a modification to replace the submit element with a client-to-service action interface element.

55.	 Applicant argues that claim 7 recites similar language to claim 1. The combination of Rummler, Chen and Koum fails to teach the recited limitation because Rummler does not teach a modification to replace the submit element with a client-to-service action interface element.
56.	The examiner respectfully disagrees.  Claim 7 merely recites “wherein the user interface comprises a modification comprising a client-to-server action interface element that replaces a submit element of the user interface detection of the submit element” without describing who did the script modification, i.e. “the client device, the software developer or the server ?”  Contrary to Applicant’s argument, Rummler teaches the relevant claim 7 limitation in dispute: 
wherein the user interface comprises a modification comprising a client-to-server action interface element that replaces a submit element of the user interface detection of the submit element(Fig. 2, the submit element in the user interface of screen Fig. 2 includes script for submit button 248 in the bottom half content pane 2 in Fig. 2 that has a link to non-interactive content 310 in the first embodiment disclosed in [0015]; [0016], replace the submit element in the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] to include a cancel button 320 shown in Fig. 3 along with the submit button in Fig. 2 by adjusting the page script shown in Fig. 4 & [0017], i.e., “a client-to-service action interface element” includes submit button 248 with a link to the display of “processing, please wait” timer and cancel button 320).

In short, Applicant’s argument is not persuasive.
57.	No additional argument presented for other claims.
Conclusion
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179